.




    Honorable Bevington Reed
    Commissioner, Coordinating Board
    Texas College & University System
    P. 0. Box 12788, Capitol Station
    Austin, Texas 78711
                                        Opinion NO.   M-1065

                                        Re: Whether Texas State
                                            Technical Institute has
                                            the authority to award
    Dear Dr. Reed:                          baccalaureate degrees.

         You ask whether Texas State Technical Institute may award
    baccalaureate degrees in Technical Education and in Technology
    at its James Connally campus in Waco.

         The James Connally Technical Institute was established
    in 1965 under the control of the Board of Directors of Texas
    A&M University.  The enabling Act, Article 2615f-1, Vernon's
    Civil Statutes, is quoted in part as follows:

              "Section 2. . . .

                  "a. No series of courses or course
              of study shall be offered which leads to
              a baccalaureate, masters, doctorate or
              professional degree; . . .'I

    In 1969, by Article 2615f-la, Vernon's Civil Statutes, the Texas
    State Technical Institute was created with its own board of
    regents. This statute was codified in 1971 as Section 135 of
    the Texas Education Code. We note that in the general index to




                                  -5204-
.




    Honorable Bevington Reed, page 2     (M-1065)


    Title 3-Higher Education, which is a part of the codification
    enacted by the Legislature, Texas State Technical Institute is
    listed in Subtitle G - Non-Baccalaureate System. Section 135
    is quoted in pertinent part as follows:

             "135.03. Role and Scope of Institute
              (a) The institute shall provide occupationally
        oriented programs in highly technical and vocational
        areas, including field or laboratory work and
        remedial or related academic and technical instruc-
        tion. Particular emphasis shall be placed on in-
        dustrial and technological manpower needs of the state.
        Technical and vocational programs shall be subject to
        the approval of the State Board of Vocational Educa-
        tion. Related academic instruction is subject to the
        approval of the Coordinating Board, Texas College and
        University System.
              (b)The institute shall provide training programs
        for technical teachers, counselors, and supervisors
        which shall be subject to prior and continuing approval
        of the State Board of Vocational Education.
              (c)The institute shall conduct manpower develop-
        ment and utilization research programs for identification
        of training and retraining needs and projected needs
        and for curriculum development, either individually or
        in cooperation with other public and private institu-
        tions."

              "135.04. Approval of Programs
               (a)Educational programs wholly or partially
         financed from state funds are subject to the prior
         approval of the State Board of Vocational Education
         and the Coordinating Board, Texas College and Uni-
         versity System."




                                -5205-
Honorable Bevington Reed, page 3           (M-1065)


          "135.51. Certificates and Diplomas
          The board shall prescribe and award certifi-
     cates and diplomas limited to those common to
     technical education."

     We are not apprised of what certificates and diplomas are
"common to technical education" but the several legislative
Acts make clear to us that the Legislature has consistently
viewed Texas State Technical Institute as an intermediate
vocational and technical training institution, with ancillary
academic programs. According to your request, Texas State
Technical Institute has requested permission to grant baccalaureate
degrees in Technical Education and in Technology.  In Webster's
Third New International Dictionary, a bachelor (baccalaureate)
is defined as "a person who has received what is usually the
first or lowest degree conferred by a college or university or
by some professional schools."

     Our opinion is that Texas State Technical Institute does
not have the authority to grant baccalaureate or bachelor degrees.

                       SUMMARY

              The Texas State Technical Institute does
          not have the authority to grant baccalaureate
          or bachelor degrees.
                                   m-
                               Yodrs very truly,
                                6              A

                                /(j&$&-J*
                                 Attorne     General of Texas

Prepared by Malcolm L. Quick
Assistant Attorney General




                               -5206-
    r


,



        Honorable Bevington Reed, page 4      (M- 1065)


        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        W. E. Allen, Co-Chairman
        John Reeves
        Jack Goodman
        Ben Harrison
        J. C. Davis

        SAMUEL D. MCDANIEL
        Staff Legal Assistant

        ALFREDWALKER
        Executive Assistant

        NOLA WHITE
        First Assistant




                                     -5207-